DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.
With respect to claim 2, the claimed invention is directed to a mental process without significantly more. The claim(s) recites:
Claim 2: A method comprising:
providing first data having a first characteristic, wherein the first data relates to a content asset (readable upon human selection of data stored in a file or physical memory device);
providing second data having a second characteristic, wherein the second data relates to the content asset (is readable upon human selection of data stored in a file or physical memory device);
determining a time parameter relating to a total time available to transfer the content asset (readable upon a human decision of a deadline for transferring data);
determining, based on the time parameter, one of the first data or the second data (readable upon a human decision of which data is most suitable for transfer within the deadline); and
sending the determined one of the first data or the second data within the time parameter (readable upon a human decision to send the selected data).
Claim 3: The method of claim 2, wherein the first data or the second data comprise content fragments of the content asset (a generic description of subsets of the recited first data and second data).
Claim 4: The method of claim 2, wherein one or more of the first characteristic or the second characteristic comprises a bit rate or a resolution (an abstract description of the data).
Claim 5: The method of claim 2, wherein determining the time parameter comprises receiving, from a user device, the total time available to transfer the content asset (readable upon a human consulting a device such as a clock or calendar app in making a decision as to the transfer deadline).
Claim 6: The method of claim 2, wherein determining one of the first data or the second data comprises determining one of the first data or the second data that can be completely transferred within the time parameter (readable upon a human decision of which data is most suitable for transfer within the deadline).
This judicial exception is not integrated into a practical application because the recited operations of “providing” and “sending” data are not recited as particular practical applications, but rather as generic actions.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited operations of “providing” and “sending” data and the recited “characteristic(s)” of the data are recited generically and are consistent with the above described mental processes of providing and sending data.
With respect to claims 3-4, the recitations that the data consists of content fragments and is characterized by bit rate or resolution are abstract qualities of the data not recited in a manner which integrates them into a practical application or amounting to significantly more than the judicial exception.
With respect to claim 5, the recitation that data is received from a user device is a recitation of a generic data source not integrated into a practical application or amounting to significantly more than the judicial exception.
With respect to claim 6, the determination of which set of data can be completely transferred within a time parameter may be performed as a mental step in deciding which of two data sets is best capable of being transferred within the time parameter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7, 10-15, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 7352811, cited in 3/21/18 Office Action) in view of Zhou (US 20120113826, cited in 4/22/19 Office Action).
With respect to claim 2, Stone discloses:
Claim 2: A method comprising:
providing first data having a first characteristic, wherein the first data relates to a content asset (Stone Abstract, encoding of video data, which is among the types of “content asset” defined by Applicant (Specification paragraph 0027), Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, inherently including a first data block);
providing second data having a second characteristic, wherein the second data relates to the content asset (Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, a plurality inherently including at least a second data block);
determining (Stone column 6, lines 45-50, selecting a desired data quantity, see secondary reference with respect to “a time parameter relating to total time available”);
determining, (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, see secondary reference with respect to “the time parameter”); and
sending the determined one of the first data or the second data within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Stone does not disclose expressly:
…determining a time parameter relating to a total time available to transfer the content…;
Zhou discloses:
…determining a time parameter relating to a total time available to transfer the content asset (Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots))…
…determining, based on the time parameter, one of the first data or the second data (Zhou paragraph 0009, select data with a size that fits within the transmit time slots)…
Stone and Zhou are combinable because they are from the field of time and bandwidth regulated data transmission.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Zhou teaching of selecting a time parameter based on data quantity.
The suggestion/motivation for doing so would have been to provide a time window suited to a data quantity to be transmitted as taught by Zhou (Zhou paragraph 0009).
Therefore, it would have been obvious to combine Stone with Zhou to obtain the invention as specified in claim 2.
Applying these teachings as applied to claim 2 above to claims 3-7, 10-15, & 18-20:
Claim 3: The method of claim 2 (see above), wherein the first data or the second data comprise content fragments of the content asset (Stone Abstract, multiple data blocks each containing a portion of the full data set).
Claim 4: The method of claim 2 (see above), wherein one or more of the first characteristic or the second characteristic comprises a bit rate (Stone column 5, lines 37-54, bit rate characteristic data) or (Note: Recitation in the alternative, met by a teaching of either option) a resolution.
Claim 5: The method of claim 2 (see above), wherein determining the time parameter comprises receiving, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the total time available to transfer the content asset (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots)).
Claim 6: The method of claim 2 (see above), wherein determining one of the first data or the second data comprises determining one of the first data or the second data that can be completely transferred within the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots) such that data quantity is selected to fit within the transmit time slots).
Claim 7: The method of claim 2 (see above), wherein determining the time parameter comprises receiving, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots)).
Claim 10: An apparatus comprising:
one or more processors (Stone Abstract, encoding processors); and
a memory storing processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors, cause the apparatus to:
provide first data having a first characteristic, wherein the first data relates to a content asset (Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, inherently including a first data block);
provide second data having a second characteristic, wherein the second data relates to the content asset (Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, a plurality inherently including at least a second data block);
determine a time parameter relating to a total time available to transfer the content asset (Stone column 6, lines 45-50, selecting a desired data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots));
determine, based on the time parameter, one of the first data or the second data (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots)); and
send the determined one of the first data or the second data within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 11: The apparatus of claim 10 (see above), wherein the first data or the second data comprise content fragments of the content asset (Stone Abstract, multiple data blocks each containing a portion of the full data set).
Claim 12: The apparatus of claim 10 (see above), wherein one or more of the first characteristic or the second characteristic comprises a bit rate (Stone column 5, lines 37-54, bit rate characteristic data) or (Note: Recitation in the alternative, met by a teaching of either option) a resolution.
Claim 13: The apparatus of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors (Stone Abstract, encoding processors), cause the apparatus to determine the time parameter further cause the apparatus to receive, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the total time (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots)) available to transfer the content asset.
Claim 14: The apparatus of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors (Stone Abstract, encoding processors), cause the apparatus to determine one of the first data or the second data further cause the apparatus to determine one of the first data or the second data that can be completely transferred within the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots) such that data quantity is selected to fit within the transmit time slots) available to transfer from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user).
Claim 15: The apparatus of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors (Stone Abstract, encoding processors), cause the apparatus to determine the time parameter further cause the apparatus to receive, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the time parameter  (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots)) available to transfer.
Claim 18: A method comprising:
receiving, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), a time parameter indicating a total time available to transfer a content asset (Stone column 6, lines 45-50, selecting a desired data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots));
determining, based on the time parameter, one of first data or second data, wherein the first data and the second data are associated with the content asset (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots)); and
sending the determined one of the first data or the second data within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 19: The method of claim 18 (see above), wherein the first data or the second data comprise content fragments of the content asset (Stone Abstract, multiple data blocks each containing a portion of the full data set).
Claim 20: The method of claim 18 (see above), wherein determining one of the first data or the second data comprises determining one of the first data or the second data that can be completely transferred within the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity; Zhou paragraph 0009, determination of a number of allocated time slots such that the number of transmit time slots is fewer than the number of allocated time slots (i.e. the number of allocated time slots sets a maximum available time parameter for the transmit time slots) such that data quantity is selected to fit within the transmit time slots).
Claims 8-9, 16-17, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Zhou as applied to claims 2, 10, & 18 and further in view of Onno (US 20090290648, cited in 4/22/19 Office Action).
With respect to claim 8, Stone in view of Zhou discloses:
Claim 8: The method of claim 2 (see above)…
Stone does not disclose expressly:
…further comprising sending scalable video coding delta information.
Onno discloses:
…further comprising sending scalable video coding delta information (Onno Abstract and paragraphs 0001-0002 & 0083, SVC (i.e. “Scalable Video Coding”) data).
Stone in view of Zhou and Onno are combinable because they are from the field of video.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to transmit the Onno transmitting scalable video coding delta information via the time transmission parameter arrangement of Stone in view of Zhou.
The suggestion/motivation for doing so would have been to enable the Onno transmitting scalable video coding delta information to be transmitted in a time window.
Therefore, it would have been obvious to combine Stone in view of Zhou with Onno to obtain the invention as specified in claim 8.
Applying these teachings as applied to claim 8 above to claims 9, 16-17, & 21:
Claim 9: The method of claim 8 (see above), wherein the determined one of the first data or the second data or the scalable video coding delta information (Onno Abstract and paragraphs 0001-0002 & 0083, SVC (i.e. “Scalable Video Coding”) data) are sent within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 16: The method of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions), when executed by one or more processors (Stone Abstract, encoding processors), send scalable video coding delta information (Onno Abstract and paragraphs 0001-0002 & 0083, SVC (i.e. “Scalable Video Coding”) data).
Claim 17: The method of claim 16 (see above), wherein the determined one of the first data or the second data or the scalable video coding delta information (Onno Abstract and paragraphs 0001-0002 & 0083, SVC (i.e. “Scalable Video Coding”) data) are sent within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 21: The method of claim 18 (see above), further comprising sending scalable video coding delta information (Onno Abstract and paragraphs 0001-0002 & 0083, SVC (i.e. “Scalable Video Coding”) data).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663